Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Nine Months Ended Ended September 30 2008 2007 Earnings before income from equity investees $44,410 $49,313 Add back: Fixed charges $122,723 $113,369 Amortization of previously capitalized interest 3,430 3,225 Distributed income of Unconsolidated Joint Ventures 29,014 28,700 Deduct: Capitalized interest (7,483) (11,896) Preferred distributions (1,845) (1,845) Earnings available for fixed charges and preferred dividends $190,249 $180,866 Fixed charges: Interest expense $108,993 $95,512 Capitalized interest 7,483 11,896 Interest portion of rent expense 4,402 4,116 Preferred distributions 1,845 1,845 Total fixed charges $122,723 $113,369 Preferred dividends 10,975 10,975 Total fixed charges and preferred dividends $133,698 $124,344 Ratio of earnings to fixed charges and preferred dividends 1.4 1.5
